841 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Everett HUNT, Jr., Plaintiff-Appellant,v.OHIO ADULT PAROLE AUTHORITY;  Raymond Capots, Defendants-Appellees.
No. 87-3998.
United States Court of Appeals, Sixth Circuit.
March 2, 1988.

Before ENGEL, MERRITT and CORNELIA G. KENNEDY, Circuit Judges.

ORDER

1
Plaintiff moves for counsel on appeal from the dismissal of his complaint filed under 42 U.S.C. Sec. 1983 in which he alleged that he was denied due process of law in his Ohio parole proceedings.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
We affirm the judgment of the district court for the reason stated in its opinion and order entered October 26, 1987.  Plaintiff has no liberty interest in parole under Ohio law which is protected by the fourteenth amendment.   Jago v. Van Curen, 454 U.S. 14 (1981) (per curiam);  Sharp v. Leonard, 611 F.2d 136 (6th Cir.1979) (per curiam);  Wagner v. Gilligan, 609 F.2d 866 (6th Cir.1979) (per curiam).


3
Therefore, plaintiff's motion for appointment of counsel is denied.  The judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.